Citation Nr: 0841529	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J.A.J.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 2001 to April 
2003.  The veteran's DD Form 214 does not list any foreign 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2006, a statement of the case was issued in January 2007, and 
a substantive appeal was received in February 2007.  The 
veteran presented a witness at a personal hearing at the RO 
in May 2007, although the veteran chose not to appear 
himself.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the claims file reveals that the 
veteran has argued that he suffers from anxiety, depression, 
and/or post-traumatic stress disorder (PTSD) related to his 
active duty service and/or to his service-connected 
disabilities.  The record includes a July 2005 VA medical 
report which is to the effect that the veteran does not 
suffer from PTSD, but an anxiety disorder.  A July 2004 
report of psychological testing lists an impression of major 
depressive disorder, single episode.  A May 2006 VA report of 
mental disorders examination lists a diagnosis of anxiety 
disorder with a comment that no other mental disorders were 
found.  The May 2006 examiner offered an opinion that it is 
less likely as not that the anxiety disorder is caused or the 
result of the lumbar spine disability.  A July 2006 report by 
Dr. J.A. Juarve is to the effect that the veteran suffers 
from depression related to his service-connected 
disabilities.  Dr. Juarve reiterated his opinion at the May 
2007 RO hearing.  

It appears from the above that there is a difference of 
medical opinion not only as to the nature of the veteran's 
psychiatric disability, but also as to its causes.  The 
questions involved are clearly medical in nature and the 
Board believes that further development of the medical 
evidence is necessary to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
comprehensive VA examination (by a 
psychiatrist if possible) to ascertain 
the nature and etiology of all current 
psychiatric disabilities, including both 
depression and anxiety.  It is imperative 
that the complete claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  

The examiner should clearly report all 
acquired psychiatric disabilities found 
to be present.  As to each diagnosed 
acquired psychiatric disability, the 
examiner should respond to the following:

a.	Is it at least as likely as not (a 
50% or higher degree of 
probability) that the acquired 
psychiatric disability was 
manifested during or otherwise 
caused by the veteran's active 
duty service.  In answering this 
question, please explain the 
medical rationale for any 
conclusions and discuss any 
relevant service and post-service 
medical records.

b.	Is it at least as likely as not (a 
50% or higher degree of 
probability) that the acquired 
psychiatric disability is 
proximately due to, caused by, or 
permanently aggravated by any 
service-connected disabilities?  
Please provide a medical rationale 
for any conclusions and 
specifically address and discuss 
the reasons for agreeing or 
disagreeing with the medical 
report of Dr. Juarve indicating 
that the psychiatric disability 
was thought to be caused by the 
veteran's service-connected back 
disability.

2.  The RO should review the VA 
psychiatric examination report to ensure 
that it is responsive to the above 
questions.  If not, the RO should return 
the report to the examiner for any 
necessary clarification/elaboration.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for any acquired 
psychiatric disability  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




